13‐3903‐cv 
Continental Terminals, Inc. v. Waterfront Commʹn of N.Y. Harbor 
 
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                                                    

                                               August Term 2014 

             (Argued:             August 25, 2014                      Decided:        April 3, 2015) 

                                            Docket No. 13‐3903‐cv  

                                                                                    

                                     CONTINENTAL TERMINALS, INC., 
                                                   
                                                     Plaintiff‐Counter‐Defendant‐ 
                                                     Appellant, 
                                                      
                                                 v. 

                          WATERFRONT COMMISSION OF NEW YORK HARBOR,  

                                                                   Defendant‐Counter‐Claimant‐ 
                                                                   Appellee. 
                                                                                

                      ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                          FOR THE SOUTHERN DISTRICT OF NEW YORK 

Before: 
                                RAGGI, CHIN, AND CARNEY, Circuit Judges. 
 
                                                                            
                                                             
                  Appeal from a judgment of the United States District Court for the 

Southern District of New York (Swain, J.), granting summary judgment in favor 

of the Waterfront Commission of New York Harbor and holding that Continental 

Terminals, Inc.ʹs operations at a warehouse in Jersey City, New Jersey fall within 

its jurisdiction.     

                    AFFIRMED. 
                                
 
                                     ____________________________ 
                                      
                                     RYAN M. FINN, Hacker Murphy, LLP, Albany, 
                                           NY, for Plaintiff‐Counter‐Defendant‐Appellant 
                                           Continental Terminals, Inc. 
                                      
                                      PHOEBE S. SORIAL, General Counsel, Waterfront 
                                           Commission of New York Harbor, New 
                                           York, NY, for Defendant‐Counter‐Claimant‐
                                           Appellee Waterfront Commission of New York 
                                           Harbor. 
                                     ____________________________ 
 
                              
CHIN, Circuit Judge: 

                  In this case, Continental Terminals, Inc. (ʺContinentalʺ) sued the 

Waterfront Commission of New York Harbor (the ʺCommissionʺ) for a 

declaratory judgment that its operations at a warehouse in Jersey City, New 

Jersey were outside the Commissionʹs jurisdiction.  Because we conclude that 

                                             ‐ 2 ‐ 
 
Continental engages in stevedoring activities at the warehouse and that the 

warehouse is an ʺother waterfront terminalʺ within the meaning of the 

Waterfront Commission Act (the ʺActʺ), we hold that its operations fall within 

the jurisdiction of the Commission. 

                             STATEMENT OF THE CASE 

A.     The Commission 


              In August 1953, the States of New York and New Jersey entered into 

an interstate compact, the Act, to address pervasive corruption in New York 

Harbor.  The Act created the Commission to govern operations at the Port of 

New York‐New Jersey.  See Waterfront Commʹn of N.Y. Harbor v. Mercedes‐Benz of 

N.A., Inc., 99 N.J. 402, 410 (1985).   


              When the Act was passed, most of the cargo coming through New 

York Harbor was handled in the ʺbreak‐bulkʺ shipping method.  See id. at 411‐12.  

Individual pieces of cargo were loaded onto trucks, driven to the pier, and then 

unloaded.  The cargo was then loaded piece‐by‐piece onto the vessel.  Similarly, 

when cargo arrived in New York Harbor, it was unloaded from vessels piece‐by‐

piece, placed on trucks, and then delivered to another destination.  Id. at 412. 




                                          ‐ 3 ‐ 
 
             Containerization transformed the shipping business.  With 

containerization, a shipper loaded cargo into a box‐shaped container, typically 20 

feet long, 8 feet high, and 8 feet wide, see In re M/V DG Harmony, 394 F. Supp. 2d 

649, 652 n.3 (S.D.N.Y. 2005), affʹd in part, vacated in part, and revʹd in part, 533 F.3d 

83 (2d Cir. 2008), which was then loaded onto a truck, see Waterfront Commʹn of 

N.Y. Harbor, 99 N.J. at 411‐12.  The truck transported the container to the pier, 

where the container was lifted aboard a ship.  Waterfront Commʹn of N.Y. Harbor, 

99 N.J. at 412.  Upon arrival at the final port, the container was removed from the 

vessel, eventually to be transported to a further destination.  Id.  Container ships 

are substantial in size and can hold thousands of containers.  See Harmony, 394 F. 

Supp. 2d at 652 (describing container ship, which was 176.57 meters long and 

27.5 meters wide, and could hold 1,799 containers).  See generally Ne. Marine 

Terminal Co. v. Caputo, 432 U.S. 249, 269‐79 (1977).   

B.    Continentalʹs Warehouse Operations in Jersey City 

             Continental operates a number of warehouses in New Jersey, 

including a warehouse at 112 Port Jersey Boulevard, in Jersey City (the ʺ112 

Warehouseʺ).  As part of its operations there, large cranes that sit on 




                                           ‐ 4 ‐ 
 
ʺstringpiecesʺ1 lift containers of coffee from ships and move them to the 

Container Yard at the Global Marine Terminal.  See Complaint, Ex. D.  

Continental then picks up the containers from the Container Yard and transports 

them to its facilities, including the 112 Warehouse.  

                      Once the containers arrive at the 112 Warehouse, Continental 

unloads them and removes their contents.  Continental stores the freight for 

periods ranging from fewer than 30 days to up to 6 months.  Continental 

provides a number of services for its customers, including unloading cargo; 

sampling and weighing cargo to facilitate sales between its customers (shippers 

and importers) and buyers; palletizing it; and strapping or wrapping it for future 

delivery.  Continental draws samples from approximately 25% of its cargo and 

provides weighing services for approximately 10% of its cargo.  As of October 

2010, Continental transported between approximately 100 and 150 containers a 

week to its 112 Warehouse. 

                       

 


                                              
1     A ʺstringpieceʺ is ʺthe heavy square timber laying along the top of the piles 
forming a dock front or timber pier.ʺ  Special App. 4 n.2 (quoting United States Naval 
Supply Operational Training Center, Shiploading:  A Picture‐Dictionary of Shiploading 
Terms (1945)). 
                                                 ‐ 5 ‐ 
 
C.    The Commissionʹs Determination 

              By letter dated April 12, 2011, the Commission advised Continental 

that it was required to obtain a stevedore license for its operations.  Continental 

disputed that determination.  By letter dated May 17, 2011, the Commission 

reiterated its decision that Continental was subject to the Commissionʹs 

jurisdiction, and that it was required to be licensed as a stevedore.  The letter 

advised that the Commission concluded that the ʺproperty line and building of 

[the 112 Warehouse]ʺ were within 1,000 yards of a pier.  The Commission 

advised Continental that its determination was ʺfinalʺ and therefore subject to 

judicial review.   

              The Commission identified three pinpoints for determining whether 

the 112 Warehouse was within 1,000 yards of a pier: (1) the corner of the Global 

Terminal fence line closest to Continentalʹs facilities; (2) the corner of the 

Bayonne Tank Ro‐Ro Pier closest to Continentalʹs facilities; and (3) the corner of 

the Bayonne Pier located at the U.S. Coast Pier closest to Continentalʹs facilities.  

A survey later revealed that at least two of these pinpoints were within 1,000 

yards of the 112 Warehouse.  Continental disputes that these are proper 

pinpoints. 
D.         Procedural History 

                      Continental commenced this action below on July 14, 2011, seeking 

(1) a declaratory judgment that its operations at the 112 Warehouse were outside 

the jurisdiction of the Commission and (2) a permanent injunction enjoining the 

Commission from requiring Continental to register and obtain a license for those 

operations.  Continental Terminals, Inc. v. Waterfront Commʹn of N.Y. Harbor, No. 11 

Civ. 4869, 2013 WL 5477487, at *1 (S.D.N.Y. Sept. 30, 2013).2  The Commission 

filed a counterclaim seeking a declaratory judgment that Continentalʹs 

warehouse operations fell within its jurisdiction.  The parties cross‐moved for 

summary judgment.  On September 30, 2013, the district court issued a 

memorandum order denying Continentalʹs motion for summary judgment and 

granting the Commissionʹs motion.  Judgment was entered accordingly on 

September 30, 2013.  This appeal followed. 


                                              
2       The district court had subject matter jurisdiction over the case pursuant to 28 
U.S.C. § 1331 because the case presents a federal question: the Commission is a bi‐state 
agency formed pursuant to a compact between New York and New Jersey authorized 
by Congress, and interpretation of such a congressionally authorized compact presents 
a question of federal law.  See M.F. v. State of N.Y. Executive Depʹt Div. of Parole, 640 F.3d 
491, 494 (2d Cir. 2011) (holding that interstate compact approved by Congress ʺhas the 
force of federal lawʺ and thus its interpretation ʺclearly presents a federal questionʺ); see 
also NYSA‐ILA Vacation & Holiday Fund v. Waterfront Commʹn of N.Y Harbor, 732 F.2d 292, 
297 (2d Cir. 1984) (ʺ[T]he Waterfront Commission Compact should be viewed as federal 
law.ʺ). 
                                                 DISCUSSION 

A.             Applicable Law 

                      We review the granting of a motion for summary judgment de novo.  

Scaria v. Rubin, 117 F.3d 652, 653 (2d Cir. 1997) (per curiam).3    

                      Under the Act, a company engaging in ʺstevedoringʺ activities must 

be licensed by the Commission and its employees must be registered as 

longshoremen.  N.Y. Unconsol. Laws § 9819.   A ʺstevedoreʺ is defined as:  

                      a contractor (not including an employee) engaged for 
                      compensation pursuant to a contract or arrangement 
                      with a carrier of freight by water, in moving waterborne 
                      freight carried or consigned for carriage by such carrier 
                      on vessels of such carrier berthed at piers, on piers at 
                                              
3      The district court did not discuss the standard of review to be applied to the 
judicial review of a determination of the Commission, and it considered the question de 
novo.  On appeal, the Commission suggests that its decision implementing the Act 
should be afforded ʺsubstantial deference.ʺ  See Waterfront Commʹn of N.Y. Harbor v. 
Constr. & Marine Equip. Co., 928 F. Supp. 1388, 1400 (D.N.J. 1996).  In fact, the 
Commissionʹs decision relies on two subsidiary findings: (1) under the Act, the 112 
Warehouse was within 1,000 yards of a ʺpierʺ; and (2) under the Commissionʹs own 
rulings interpreting the Act, Continental was engaged in stevedoring activity at the 112 
Warehouse.  The deference accorded to these determinations may vary as a result of 
their different contexts.  Compare Belmonte v. Snashall, 2 N.Y.3d 560, 565‐66 (2004) 
(observing that agency interpretation is entitled to deference if interpretation involves 
ʺsome type of specialized knowledge,ʺ but that no deference is warranted where ʺthe 
question is one of pure statutory reading and analysisʺ), with Building Trades Empʹrsʹ 
Educ. Assʹn v. McGowan, 311 F.3d 501, 507 (2d Cir. 2002) (ʺWe defer to a state agencyʹs 
interpretation of its own regulations, unless the interpretation is arbitrary or 
capricious.ʺ).  We need not pursue the question further, however, because, even 
applying de novo review to the whole, we conclude that the Commissionʹs 
determination that Continental is subject to its jurisdiction was correct. 
                                                    ‐ 8 ‐ 
 
              which such vessels are berthed or at other waterfront 
              terminals. 
               
Id.  § 9806 (emphasis added).  This includes contractors who ʺperform labor or 

services incidental to the movement of waterborne freight on vessels berthed at 

piers, on piers or at other waterfront terminals, including, but not limited to, 

cargo storage, cargo repairing, coopering, general maintenance, mechanical and 

miscellaneous work, horse and cattle fitting, grain ceiling, and marine carpentry.ʺ  

Id. § 9905(1)(b).  The term also includes contractors who ʺperform labor or 

services involving, or incidental to, the movement of freight into or out of 

containers (which have been or which will be carried by a carrier of freight by 

water) on vessels berthed at piers, on piers or at other waterfront terminals.ʺ  Id. 

§ 9905(1)(c).    

              Further guidance is provided by the Commissionʹs Rulings, which 

define stevedoring activities to include ʺweighing and scaling,ʺ ʺstrapping,ʺ and 

ʺsamplingʺ at other waterfront terminals.  Rulings of the Waterfront Commission 

of New York Harbor on the Applicability of the 1969 Legislative Amendments to  

 

 




                                         ‐ 9 ‐ 
 
the Waterfront Commission Act to Certain Situations (the ʺRulingsʺ) II.A.1,2.4  

The Rulings also define stevedoring activities to include ʺload[ing] or 

unload[ing] containers with freight which has been  . . . carried by a carrier of 

freight by water . . . within 1,000 yards of a pier,ʺ as well as services performed at 

deconsolidation stations, at which a business ʺreceives containers from piers and 




                                              
4             The Rulings provide in pertinent part: 
 
         A.      Situations Requiring Licensing and/or Registration 
 
              1. Companies engaged in weighing and scaling where the services are 
                 performed at piers, vessels or other waterfront terminals are required to be 
                 licensed as stevedores and their employees registered.   
                  
              2. Companies which provide services such as . . . strapping,  . . . crating, 
                 labeling, marking, . . . cargo inspection and sampling, etc. . . . [must] be 
                 licensed and its employees registered where the services are performed at a 
                 pier or marine terminal or other waterfront terminal . . . .  
 
Rulings II.A.1, 2.  Under the Rulings, a company engaging in ʺregular warehousingʺ is 
not required to obtain a stevedore license ʺeven though it may on occasion load or 
unload containers incidental to its warehouse function, except for operations covered 
under Paragraph [1.A.3].ʺ  Rulings I.B.1.  Paragraph 1.A.3 provides, in turn, that ʺ[a] 
warehouse operation by a general stevedore (including loading and unloading of 
vessels) . . . or a consolidation or deconsolidation station (an operation which moves 
freight into or out of containers as a regular practice) which is a true extension of the 
stevedoreʹs . . . or consolidation or deconsolidation stationʹs regular operation and 
which is performed at a pier or other waterfront terminal requires that the company . . . 
be licensed as a stevedore and its employees performing the covered work be 
registered.ʺ  Rulings I.A.3. 
   
                                                 ‐ 10 ‐ 
 
terminals and strips cargo from said containers for distribution to consignees.ʺ  

Rulings III.A.1.5   

                An ʺother waterfront terminalʺ is a ʺwarehouse, depot or other 

terminal (other than a pier) which is located within one thousand yards of any 




                                              
5          The Rulings provide in pertinent part: 
 
       A.       Situations Requiring Licensing and/or Registration 
              
             1. Contractors who, for compensation pursuant to a contract or arrangement 
                with any person, load or unload containers with freight which has been or 
                will be carried by a carrier of freight by water at a pier or a marine 
                terminal, or within 1,000 yards of a pier (other waterfront terminal), 
                require licensing as stevedores and their employees require 
                registration. . . .  A deconsolidation station is a facility which in the regular 
                course of business receives containers from piers and terminals and strips 
                cargo from said containers for distribution to consignees.  In determining 
                whether . . . deconsolidation is conducted ʺin the regular course of 
                businessʺ the percentage of such  . . .  stripping as compared to the 
                contractorʹs other work or services shall not be a factor.    
 
       B.       Situations Which Do Not Requiring Licensing and/or Registration 
 
          1. The occasional loading or unloading of containers as incidental to the 
              function of a warehouse or other facility which is not primarily in the 
              business of such loading or unloading of containers does not require the 
              licensing of the company performing such work or the registration of its 
              employees.   
               
Rulings III.A., B. 
   
                                              ‐ 11 ‐ 
 
pier in the port of New York district and which is used for waterborne freight in 

whole or substantial part.ʺ  N.Y. Unconsol. Laws § 9806. 6  

B.       Application 

              Continental argues that it was not required to be licensed as a 

stevedore under the Act for its activities at the 112 Warehouse because (1) its 

ʺprimary functionʺ is ʺregular warehousing (i.e., issu[ing] warehouse receipts),ʺ 

and that any stevedoring activity was ʺincidental to its warehouse function,ʺ 

Appellantʹs Br. at 31 (quoting Rulings I.B.1), and (2) the 112 Warehouse is not an 

ʺother waterfront terminalʺ because it is not located within 1,000 yards of a 

ʺpier.ʺ  We disagree, in both respects.       

         1.   Continental’s Activities 
      
              We conclude that the district court correctly held, as a matter of law, 

that Continental engages in ʺstevedoring activities.ʺ   




                                              
6          An ʺother waterfront terminalsʺ is also defined as ʺany warehouse, depot or 
other terminal (other than a pier), whether enclosed or open, which is located in a 
marine terminal in the port of New York district and any part of which is used by any 
person to perform labor or services involving, or incidental to, the movement of 
waterborne freight or freight.ʺ  N.Y. Unconsol. Laws § 9905(10).  A ʺmarine terminalʺ is 
defined as ʺan area which includes piers, which is used primarily for the moving, 
warehousing, distributing or packing of waterborne freight or freight to or from such 
piers, and which, inclusive of such piers, is under common ownership or control.ʺ  Id.   
                                           ‐ 12 ‐ 
 
             Continental provided quintessential stevedoring services under the 

Act, as it provided services ʺincidental to the movement of waterborne freight . . . 

at other waterfront terminals,ʺ N.Y. Unconsol. Laws § 9905(1)(b), and provided 

services ʺinvolving, or incidental to, the movement of freight into or out of 

containers . . . at other waterfront terminals,ʺ id. § 9905(1)(c).  Continental also 

provided stevedoring services under the Commissionʹs Rulings, which, as 

discussed above, require licensing and registration for companies and 

contractors who provide services including cargo storage; weighing, strapping, 

crating, labeling, marking, inspecting, and sampling cargo; and unloading 

containers with freight that has been carried by a carrier of freight by water.  See 

Rulings II.A.1, 2 & III.A.1.  As the undisputed facts show, Continental provided 

all of these services in connection with containerized cargo removed from 

ships ‐‐ some 100 to 150 containers per week ‐‐ at the 112 Warehouse.  

Continental picked up the cargo from various local steamship piers, took it back 

to its facilities, stored it, and provided the services identified above.    

             Continental argues, however, that its primary function is regular 

warehousing, and that the above‐detailed activities were merely ʺincidentalʺ to 

its regular warehousing activities.  The district court correctly rejected this 



                                          ‐ 13 ‐ 
 
argument.  Continental Terminals, Inc. v. Waterfront Commʹn of N.Y. Harbor, No. 11 

Civ. 4869, 2013 WL 5477487, at *4 (S.D.N.Y. Sept. 30, 2013).  Even assuming that 

Continentalʹs ʺprimary functionʺ is regular warehousing, the level of these other 

activities engaged in by Continental was more than ʺincidental.ʺ  Indeed, 

Continentalʹs business was to ʺgo to the piers, marine terminals, pick up 

containerized freight,ʺ and then take the cargo back to its facility where it 

ʺunload[ed] the cargo, and then . . . palletize[d] . . . [it] and put it into the 

warehouse and h[e]ld it for the client,ʺ providing weighing, strapping, sorting, 

and other stevedoring services.  Joint App. 42.  Clearly, unloading containers was 

more than ʺincidentalʺ to its warehouse function; indeed, Continental unloaded 

100 to 150 containers per week.      

       2.     Other Waterfront Terminals 

              The question remains whether Continentalʹs stevedoring activities 

take place at an ʺother waterfront terminal.ʺ  N.Y. Unconsol. Laws § 9806.   The 

112 Warehouse is an ʺother waterfront terminalʺ if it is a ʺwarehouse, depot or 

other terminalʺ that ʺis located within [1,000] yards of any pier . . . and  . . . is 

used for waterborne freight in whole or substantial part.ʺ  Id. 




                                          ‐ 14 ‐ 
 
               Continental argues that the 112 Warehouse is not within 1,000 yards 

of a ʺpierʺ because a ʺpierʺ is limited to structures located on the water that are 

used for loading and unloading waterborne freight from vessels.  Under 

Continentalʹs definition, a pier does not include the area where containers are 

stored after being removed from a vessel.  Thus, according to Continental, the 

correct measurement should be from the Global Marine Terminal stringpiece that 

directly abuts the water (the actual structure next to which boats dock) to the 

corner of the 112 Warehouse, which is 1,119.70 yards.  Continental contends that 

the Container Yard that is part of the Global Marine Terminal should not be 

included.   

               The Commission argues that a ʺpierʺ is an area where waterborne 

freight is loaded, unloaded, and stored, including any area where containers are 

stored once removed from the vessel.  The Commission contends that the correct 

measurement is from the Global Marine Terminal fence line (the border of the 

Container Yard where containers are stored) to the corner of the 112 Warehouse.  

It is undisputed that the distance from the Global Marine Terminal fence line to 

the corner of the 112 Warehouse is 521.99 yards.     




                                        ‐ 15 ‐ 
 
             The district court held that the 112 Warehouse is an ʺother waterfront 

terminalʺ because it is located within 1,000 yards of a ʺpier.ʺ  Continental 

Terminals, Inc., 2013 WL 5477487, at *4.  Specifically, the district court found that 

the ʺpierʺ included the Container Yard within the Global Marine Terminal, and 

that therefore the correct measurement was from the Global Marine Terminal 

fence line to the corner of the 112 Warehouse.  Id.  Using that pinpoint, the 112 

Warehouse lies within 1,000 yards of a ʺpier.ʺ   

              We agree.  As the district court noted, the definition of ʺpierʺ 

includes a ʺwharf.ʺ  Id. at *3 (relying on N.Y. Unconsol. Laws § 9806).  While a 

ʺwharfʺ is not defined in section 9806, it is defined in Blackʹs Law Dictionary as a 

ʺstructure on the margin of navigable waters, alongside of which vessels can be 

brought for the sake of being conveniently loaded or unloaded, or a space of 

ground, artificially prepared, for the reception of merchandise from a ship or vessel, so as 

to promote the discharge of such vessel.ʺ  Blackʹs Law Dictionary 1767 (4th ed. 

1951) (emphasis added); see Taniguchi v. Kan Pac. Saipan, Ltd., 132 S. Ct. 1997, 2002 

(2012) (holding that ʺ[w]hen a term goes undefined in a statute, we give the term 

its ordinary meaning,ʺ and then consulting ʺdictionaries in use when Congress 

enacted [statute in question]ʺ for ordinary meaning); see also The Maritime and 



                                           ‐ 16 ‐ 
 
Shipping Dictionary 654 (2006 ed.) (defining ʺwharfʺ as ʺ[a] structure of open, 

rather than solid construction, along a shore or bank which provides berthing for 

ships and which generally provides cargo‐handling facilities.  A platform 

alongside navigable water where ships are loaded and unloaded.ʺ); Oxford‐

English Dictionary Vol. XX 185 (2d ed. 1989) (defining ʺwharfʺ as ʺ[a] place raised 

or otherwise marked out on which stuff is deposited for subsequent removal to 

another placeʺ).  Because a ʺwharfʺ includes the area where containers are 

temporarily placed upon discharge while awaiting removal to another location, 

the Container Yard at the Global Marine Terminal is part of a ʺpier.ʺ  Therefore, 

the Commission correctly used the fence line at the Container Yard as the point 

of measurement, which is 521.99 yards from the corner of the 112 Warehouse.   

            In urging otherwise, Continental argues that the Commissionʹs 

interpretation equates a pier with a marine terminal, rendering the latter term 

superfluous under the Act.  We disagree.  A ʺmarine terminalʺ is statutorily 

defined as ʺan area which includes piers, which is used primarily for the moving, 

warehousing, distributing or packaging of waterborne freight or freight from 

such piers, and which, inclusive of such piers, is under common ownership or 

control.ʺ  N.Y. Unconsol. Laws § 9905(10).  Thus, a marine terminal is distinct 



                                       ‐ 17 ‐ 
 
from a pier because it consists of a larger area, including piers, which is under 

common ownership or control.  Further, the movement of waterborne freight 

within a marine terminal is subject to more stringent licensing and registration 

requirements under the Act.  Compare id. § 9806 (defining ʺother waterfront 

terminalʺ to include any warehouse located within 1,000 yards of a pier ʺand 

which is used for waterborne freight in whole or substantial partʺ (emphasis 

added)), with id. § 9905(10) (defining ʺother waterfront terminalʺ to include any 

warehouse located in a marine terminal and ʺany part of which is used by any 

person to perform labor or services involving, or incidental to, the movement of 

waterborne freightʺ (emphasis added)).  Accordingly, we identify no error in the 

Commissionʹs interpretation.    

             Our conclusion is consistent with the modern‐day realities of the 

handling of waterborne freight and port operations.  Containerized freight is 

carried in large container ships, large cranes are used, and piers have expanded 

to accommodate the high volume of containers discharged from vessels.  There 

must be room for ʺthe reception of merchandise,ʺ Blackʹs Law Dictionary 1767, 

and thus there must be storage areas adjacent to the stringpieces to which 




                                        ‐ 18 ‐ 
 
containers can be moved and held temporarily until they can be carried away.7  

These storage areas ‐‐ such as the Container Yard at the Global Marine 

Terminal ‐‐ are an important part of the ʺpierʺ as they facilitate the high‐volume 

discharge of merchandise from container ships.  See Continental Terminals, Inc. v. 

Waterfront Commʹn of N.Y. Harbor, 486 F. Supp. 1110, 1115 (S.D.N.Y. 1980) 

(holding that Continentalʹs definition of a ʺpierʺ as being limited to the 

stringpiece is ʺexcessively restrictiveʺ); Mahoney v. City of Chelsea, 478 N.E.2d 160, 

163 (Mass. App. Ct. 1985) (experts agreeing that ʺcommercial dockʺ includes ʺa 

storage area to which the cargo can be efficiently moved from the stringpiece and 

where it can be  held until it is carried awayʺ).  Because the 112 Warehouse is 

within 1,000 yards of a ʺpier,ʺ it is an ʺother waterfront terminal,ʺ and 

Continental is within the jurisdiction of the Commission.8     

                       

                       

                                              
7      As the Supreme Court has noted, ʺ[c]ontainerization permits the time‐consuming 
work of stowage and unstowage to be performed on land in the absence of the vessel.  
The use of containerized ships has reduced the costly time the vessel must be in port 
and the amount of manpower required to get the cargo onto the vessel.  In effect, the 
operation of loading and unloading has been moved shoreward; the container is a 
modern substitute for the hold of the vessel.ʺ  Ne. Marine Terminal Co., 432 U.S. at 270.   
8      In light of our conclusion that the Commissionʹs first pinpoint, the fence line at 
the Container Yard, is within 1,000 yards of the 112 Warehouse, we do not discuss the 
second and third pinpoints relied upon by the Commission.   
                                                 ‐ 19 ‐ 
 
                               CONCLUSION 

          For the foregoing reasons, the judgment of the district court is 

AFFIRMED.   

           




                                    ‐ 20 ‐